       Case 1:20-cv-05472-AJN-JLC Document 17 Filed 12/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
                                                                                                12/23/20
SOUTHERN DISTRICT OF NEW YORK

 Jama Tasfay, et al.,

                                   Plaintiffs,
                                                                     20-CV-5472 (AJN)
                          -v-
                                                                  ORDER OF SERVICE
 Melissa Ramos, et al.,

                                   Defendants.

ALISON J. NATHAN, United States District Judge:

        Plaintiffs, appearing pro se, brings this action alleging violations of their constitutional

rights. By order dated August 7, 2020, the Court granted Plaintiffs’ request to proceed without

prepayment of fees, that is, in forma pauperis (IFP).

        Because Plaintiffs have been granted permission to proceed IFP, Plaintiffs are entitled to

rely on the Court and the U.S. Marshals Service (USMS) to effect service. Walker v. Schult, 717

F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall

issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the

Marshals Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of

the Federal Rules of Civil Procedure generally requires that the summons and complaint be

served within 90 days of the date the complaint is filed, Plaintiffs are proceeding IFP and could

not have served the summonses and complaint until the Court reviewed the complaint and

ordered that a summonses be issued. The Court therefore extends the time to serve until 90 days

after the date the summonses are issued. If the complaint is not served within that time,

Plaintiffs should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63

(2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of time for

service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff
         Case 1:20-cv-05472-AJN-JLC Document 17 Filed 12/23/20 Page 2 of 3




proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

         To allow Plaintiffs to effect service on Defendant Acacia, the Clerk of Court is instructed

to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for that

defendant.1 The Clerk of Court is further instructed to issue a summons and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon that

defendant.

                                          CONCLUSION

         The Clerk of Court is instructed to issue a summons, and complete the USM-285 form

with the address for Acacia and deliver all documents necessary to effect service to the U.S.

Marshals Service.

         Plaintiff Tasfay has consented to electronic service. See Dkt. No. 6.

SO ORDERED.

Dated:     December 23, 2020
           New York, New York

                                                              ALISON J. NATHAN
                                                            United States District Judge




1
 The USMS’s first attempt to serve Acacia at a different address provided by Plaintiffs was not
successful. See Dkt. No. 16.

                                                  2
Case 1:20-cv-05472-AJN-JLC Document 17 Filed 12/23/20 Page 3 of 3




                 DEFENDANT AND SERVICE ADDRESS


      Acacia
      300 East 175th Street
      Bronx, N.Y. 10457
